UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- Dreyfus Stock Funds (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: July 1, 2009-June 30, 2010 Item 1. Proxy Voting Record Dreyfus Stock Funds DREYFUS INTERNATIONAL EQUITY FUND 3I GROUP PLC Ticker: III Security ID: G88473148 Meeting Date: JUL 8, 2009 Meeting Type: Annual Record Date: JUN 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect Michael Queen as Director For For Management 4 Elect Richard Meddings as Director For For Management 5 Re-elect Christine Morin-Postel as For For Management Director 6 Re-elect Oliver Stocken as Director For For Management 7 Elect Julia Wilson as Director For For Management 8 Reappoint Ernst & Young LLP as Auditors For For Management of the Company 9 Authorise Board to Fix Remuneration of For For Management Auditors 10 Authorise Company and Subsidiaries to For For Management Make EU Political Donations to Political Parties or Independent Election Candidates up to GBP 20,000, to Political Org. Other Than Political Parties up to GBP 20,000 and Incur EU Political Expenditure up to GBP 20,000 11 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 102,800,000 12 Subject to the Passing of Resolution For For Management 11, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 35,500,000 13 Authorise 96,000,000 Ordinary Shares For For Management for Market Purchase 14 Authorise 9,305,hares for Market For For Management Purchase 15 Approve That a General Meeting Other For For Management Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice ADECCO SA Ticker: ADEN Security ID: H00392318 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2 Approve Allocation of Income and For For Management Dividends of CHF 0.75 per Share 3 Approve Discharge of Board and Senior For For Management Management 4.1 Reelect Jakob Baer as Director For For Management 4.2 Reelect Rolf Doerig as Director For For Management 4.3 Reelect Andreas Jacobs as Director For For Management 4.4 Reelect Francis Mer as Director For For Management 4.5 Reelect Thomas O'Neill as Director For For Management 4.6 Reelect David Prince as Director For For Management 4.7 Reelect Wanda Rapaczynski as Director For For Management 4.8 Reelect Judith Sprieser as Director For For Management 4.9 Elect Alexander Gut as Director For For Management 5 Ratify Ernst & Young Ltd as Auditors For For Management AGL ENERGY LTD. Ticker: AGK Security ID: Q01630104 Meeting Date: OCT 29, 2009 Meeting Type: Annual Record Date: OCT
